WARD, Judge,
dissenting.
I respectfully dissent from the extension of the stay order for the reasons previously given in my dissent from the grant of certiorari. Although, in my opinion, this Court should not consider the merits of Relator’s attack upon the default judgment, I believe the majority overlooks compliance with La.C.C.P. art. 464 which allows an improper cumulation of parties to be cured by separate trials. Moreover, I believe the Trial Judge should be allowed to rule upon the validity of the default judgment before this Court addresses that issue. By holding that the default “appears so plainly wrong” that Relator is entitled to injunctive relief [presumably under La.C.C.P. art. 2298(4) ], the Court has, I believe, improperly decided an issue not before us.